McCULLOCH, C. J. This cause originated as an ex parte proceeding instituted by appellee under the ¡statute to confirm a tax title to a tract of land in Arkansas County. Appellant appeared, and was made a party to the proceedings, and asserted title to the land, deraigning back through one Holmes to the United States Government. The cause thereafter progressed as an adversary proceeding between appellee as plaintiff and appellant as defendant, and a final decree was rendered in appellee’s favor confirming her title to the land. The decree recites that the cause was heard “on the pleadings filed by both parties and the evidence introduced on behalf of both parties, including the notice of confirmation and tax receipts filed by petitioner and the record of decree of this court in the case of C. M. Lockridge v. William Holmes et ah, No 68, on the docket of this court introduced in evidence on behalf of petitioner.” The court found that appellant had “no right, title, claim or interest in or to said land, or any part thereof, but that the title thereto is good in the petitioner, Nannie H. Stokes. ’ ’ The transcript does not contain the record of the decree in Lochridge v. Holmes, and we must indulge the presumption that the decree adjudicated the title against appellant. Appellant, therefore, failed to show any title to the land, .and is, therefore, not in an attitude to challenge the validity of appellee’s title under the tax sale. Kirby’s Digest, sec. 7105. The decree was, therefore, correct according to the presumption which must be indulged on review by this court, and the same is affirmed.